Citation Nr: 0000902	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-35 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a left arm muscle injury secondary 
to a fall allegedly caused by an infected right foot claimed 
to be the result of Department of Veterans Affairs (VA) 
podiatry treatment.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 30 percent disabling, to 
include whether a timely substantive appeal was filed from 
the December 1995 rating decision which denied this issue.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities, to include whether a timely 
substantive appeal was filed from the December 1995 rating 
decision which denied this issue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1942 to March 
1946.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from adverse actions of 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case to the RO for additional development in October 1997; 
the RO has now returned the case to the Board for appellate 
review.

The issue of entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for a left arm muscle injury 
secondary to a fall allegedly caused by an infected right 
foot claimed to be the result of VA podiatry treatment will 
be addressed in the REMAND section which follows the ORDER 
section in the decision below.


FINDINGS OF FACT

1.  In a rating decision issued in December 1995, the RO 
denied entitlement to an increased rating for the appellant's 
left knee disability, as well as his claim for a total rating 
based on individual unemployability.  Notice of those adverse 
decisions was mailed to the appellant on December 7, 1995.

2.  A VA Form 9, Appeal to the Board, which contained a 
handwritten date of August, 1996, was received by the RO on 
August 14, 1996.  In this document the appellant continued to 
disagree with the RO action on his 38 U.S.C.A. § 1151 claim 
and also mentioned his left leg claim and stated his belief 
that he was entitled to 100 percent compensation.  The 
appellant subsequently resubmitted a copy of that VA Form 9 
with the handwritten date changed to September 25, 1996, and 
this version was received by the RO on September 27, 1996.  

3.  The RO issued a Supplemental Statement of the Case (SSOC) 
on those two issues on November 5, 1996, with notice to the 
appellant being sent the same day.  That notice informed the 
appellant that he had 60 days to file an appeal on any issues 
that were not discussed in the earlier Statement of the Case.  
(That document was on the issue concerning section 1151 
benefits.)

4.  No further communication from the appellant was received 
by the RO before the case was transferred to the Board in 
June 1997, more than one year after the December 1995 rating 
decision and more than 60 days after the issuance of the 
SSOC.  


CONCLUSION OF LAW

Timely substantive appeals were not filed concerning the 
issues of entitlement to an increased evaluation for a left 
knee disorder and entitlement to a total rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.  38 U.S.C.A. § 7105 
(West 1991 & Supp 1999); 38 C.F.R. §§ 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and after a Statement of the Case (SOC) has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  A claimant must file an NOD with a determination 
by the agency of original jurisdiction within one year from 
the date of notice of that determination.  A substantive 
appeal must be filed within 60-days of that date that the 
agency of original jurisdiction mails the SOC or within the 
remainder of the 1-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever is later.  38 C.F.R. § 20.302.

In the appellant's case, the RO addressed the issue of 
entitlement to an increased rating for the appellant's left 
knee disability as well as his claims for a total rating 
based on individual unemployability and for disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
left arm muscle injury secondary to fall caused by an 
infected right foot claimed to be the result of VA podiatry 
treatment.  Notice of that adverse decision was mailed to the 
appellant on December 7, 1995.  A timely NOD was received 
with respect to the 38 U.S.C.A. § 1151 issue in July 1996.  
The RO then issued an SOC in July 1996 on that issue. 

The next communication from the appellant was received by the 
RO on August 14, 1996, as evidenced by the time stamp on the 
document.  This document was a VA Form 9, Appeal to the 
Board, which contained a handwritten date of August, 1996.  
The appellant continued to disagree with the RO action on his 
38 U.S.C.A. § 1151 claim and also mentioned his left leg 
claim and stated his belief that he was entitled to 100 
percent compensation.  The appellant subsequently resubmitted 
a copy of that VA Form 9 with the handwritten date changed to 
September 25, 1996, and which was received by the RO on 
September 27, 1996.  The RO apparently then construed this 
document as an NOD for the increased rating claim for the 
left knee and for the total rating claim.  The RO 
subsequently issued a Supplemental Statement of the Case 
(SSOC) on those two issues on November 5, 1996, with notice 
to the appellant being sent the same day.  That notice 
informed the appellant that he had 60 days to file an appeal 
on any issues that were not discussed in the SOC.  Thus, a 
timely substantive appeal would have had to have been filed 
on or before January 4, 1997, which was 60 days after the 
issuance of the SSOC, as opposed to December 7, 1997, one 
year after notice of the adverse decision.

No further communication from the appellant was received by 
the RO before the case was transferred to the Board in June 
1997, more than 60 days after the issuance of the November 
1995 SSOC.  The Board notes that no VA Form 646 is of record.  
There is a notation on the VA Form 8, dated in November 1996, 
that the appellant's representative failed to furnish one 
within a reasonable time; however, there is no documentation 
of when the representative was given access to the claims 
file or how much time he was given to prepare the VA Form 
646.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  
Before the Board may find that it does not have jurisdiction 
over an issue because a veteran filed an untimely NOD or 
untimely substantive appeal, the VA must accord the veteran 
an opportunity to submit evidence or argument on these 
procedural issues.  See Marsh v. West, 11 Vet App 468 (1998).  
These two issues were remanded to the RO in October 1997 so 
that the appellant would receive notice of the issue of 
whether timely appeals had been submitted with respect to 
these two issues, as well as notice of the pertinent 
statutory and regulatory provisions.  Such notice was 
provided in the SSOC issued by the RO in September 1998; thus 
the appellant was afforded proper due process via the 
provision of full notice and an opportunity to be heard at 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that when the rules require that any written 
document be filed within a specified period of time, a 
response postmarked prior to the expiration of that 
applicable time limit will be accepted as having been timely 
filed.  In the event that the postmark is not of record, as 
in this case, the postmark will be presumed to be five days 
prior to the date of the receipt of the document.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  38 C.F.R. § 20.305.  Even after 
applying this rule, no timely substantive appeal was received 
with respect to the appellant's claims for an increased 
evaluation for a left knee disability and a total rating.  

Because no communication meeting the criteria set forth in 
38 U.S.C.A. § 7105(d)(3)-(5) and 38 C.F.R. § 20.202 was 
received from the appellant on or before January 4, 1997, the 
Board must conclude that no timely appeal was filed from the 
RO's December 1995 rating decision.  Accordingly, the Board 
does not have jurisdiction to review these appeals and they 
are dismissed.  38 U.S.C.A. § 7105.


ORDER

The claims for an increased evaluation for a left knee 
disorder, and entitlement to a total rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities, are dismissed, as a timely 
substantive appeal was not received for either claim.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO 
did not obtain the VA ER record from April 2, 1995, or the VA 
outpatient clinic record from February 27, 1995, as directed 
in the October 1997 remand.  Furthermore, the RO did not 
arrange to have the appellant's medical records reviewed by a 
podiatrist, nor was an opinion rendered by a podiatrist as to 
the existence of a causal nexus between the VA treatment and 
the appellant's claimed fall which in turn led to the claimed 
left upper extremity disability.  Given the guidance offered 
by the court in Stegall, the case must again be remanded.  
The RO has adjuicated the claim on the merits.  The Board 
agrees with the essential well grounded determination that 
has been made.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The RO should obtain all available 
relevant reports not already of record, 
including all VA podiatry clinic records 
between January 1995 and April 1995, the 
VA outpatient record from the appellant's 
February 27, 1995 visit, and the VA ER 
record from April 2, 1995.  These records 
should be associated with the claims 
file.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  After the above development has been 
completed, the appellant's medical 
records should be reviewed by a VA 
podiatrist to determine the etiology, 
nature and extent of all of his right 
foot/leg symptomatology, and in 
particular, that existing subsequent to 
the right first toe matrixectomy of 
February 1995.  It should be ascertained, 
if possible, if there was an infection 
present at the site of the procedure to 
the toe, and if so, whether the leg was 
involved.  It should also be determined, 
if possible, if appropriate procedures 
were undertaken to treat the claimed 
infection.  The podiatrist should also 
utilize the data contained in the claims 
file and offer an opinion, with degree of 
medical probability expressed, as to 
whether the severity of the appellant's 
right foot and leg symptoms on or about 
March 31, 1995 were consistent with the 
statements of the appellant concerning 
how the left arm injury on that date 
occurred.  

The reviewer should also offer an 
opinion, with degree of medical 
probability expressed, whether the post-
surgical residuals of the right toe 
affected the appellant's ability to 
ambulate and necessitated the use of a 
cane as of March 31, 1995, or otherwise 
contributed to the alleged fall.

If the reviewer does find that the 
condition of the right leg contributed to 
the appellant's slip and fall on the wet 
pavement, an opinion should be provided 
as to the degree of medical probability 
that such additional disability is 
causally related, on a secondary basis, 
to VA treatment of the appellant's right 
first toenail in February 1995, as 
opposed to the natural progress of any 
underlying disorder or alternate cause of 
the injury.  Further, the reviewer must 
comment specifically on the degree of 
medical probability that, if any 
additional disability is present, it 
would have resulted regardless of the 
podiatry treatment in February 1995.  

The reviewer is advised that the question 
of negligence is not at issue.  The 
reviewer should identify the information 
on which the opinions are based.  If a 
medically justified opinion is impossible 
to formulate, the reviewer should so 
indicate.

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical report.  If the report does not 
include fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the reviewer 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After completion of the above, the RO 
should again adjudicate the appellant's 
38 U.S.C.A. § 1151 claim on the 
appropriate legal basis and with 
consideration of all pertinent 
regulations.

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion as to the ultimate outcome in this 
case by the actions taken herein.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

